13-1940
    Li v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 433 083
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of August, two thousand sixteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    WEN-WEN LI,
             Petitioner,

                  v.                                                 13-1940
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Sandra Cheng, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal
                                         Assistant Attorney General; Carl
                                         McIntyre, Assistant Director;
                                         Margaret A. O’Donnell, Trial
                                         Attorney, Office of Immigration
                            Litigation, United States
                            Department of Justice, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Wen-Wen Li, a native and citizen of the People’s

Republic of China, seeks review of a May 3, 2013, decision of

the BIA affirming a July 22, 2011, decision of an Immigration

Judge (“IJ”) denying Li’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    In re Wen-Wen Li, No. A087 433 083 (B.I.A. May 3,

2013), aff’g No. A087 433 083 (Immig. Ct. N.Y. City July 22,

2011).    We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed the

IJ’s decision as supplemented and modified by the BIA.   See Ming

Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006); Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).      The applicable

standards of review are well established.         See 8 U.S.C.



                                2
§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).

    Li raises three challenges to the agency’s decision.                  He

disputes the adverse credibility determination, argues that the

agency failed to consider evidence of a pattern or practice of

persecution of Catholics, and asserts a due process claim based

on translation errors.        We address the claims in turn.

    First, substantial evidence supports the agency’s adverse

credibility   determination        regarding       Li’s   family   planning

claim,   which     was    based   on   inconsistencies         between   Li’s

testimony   and     his    credible        fear   interview.       8   U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

163-64 (2d Cir. 2008) (explaining that the agency may base a

credibility finding on inconsistencies in the record, “without

regard to whether” they go “to the heart of the . . . claim”).

The agency did not err in finding that the record of Li’s

credible    fear    interview      had       sufficient    “hallmarks      of

reliability” to be considered in assessing his credibility.

Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009).                   The

record appeared to be a verbatim account of the interview; it

was conducted with the aid of a Mandarin interpreter, Li does
                                       3
not argue that he had trouble understanding the questions, and

he was asked questions that were “‘clearly designed to elicit

a potential basis for an asylum claim.’”                     Id. (quoting

Ramsameachire v. Ashcroft, 357 F.3d 169, 181 (2d Cir. 2004)).

This record and the hearing transcript reflect inconsistencies

in Li’s claim.    He testified that his girlfriend learned that

she was pregnant when officials took her for a forced abortion,

but stated at the credible fear interview that she learned she

was pregnant a day earlier when she visited a doctor because

she was unwell.       Li’s explanation that he did not make this

statement at the credible fear interview is not compelling.

See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005)

(explaining that the agency may decline to credit an applicant’s

explanation for inconsistencies, unless the explanation would

compel a reasonable fact-finder to credit the applicant’s

testimony); Wu Biao Chen v. INS, 344 F.3d 272, 275 (2d Cir. 2003)

(explaining    that    a   petitioner         “must   demonstrate   that   a

reasonable    fact-finder    would       be    compelled   to   credit   his

testimony”).     The credible fear record reflects Li’s statement

that his girlfriend went to a doctor because she was not feeling

well and discovered her pregnancy.                It also reflects that
                                     4
officials came to his girlfriend’s home the next day to take

her for an abortion.     Li’s argument that the inconsistency

finding was based on a misunderstanding of his use of the words

“us” and “we” is unsupported by the record.

    The adverse credibility determination is further supported

by an inconsistency between Li’s testimony and documentary

evidence.     Li testified that he called his girlfriend many

times while he was in hiding, but his girlfriend’s letter states

that he “dared not” call her while he was in hiding.        Li’s

explanation, that his girlfriend may have been afraid to include

their communication in her letter, is not compelling, given that

his girlfriend felt secure enough to write the letter.   Majidi,

430 F.3d at 80-81.   The BIA also was not required to accept the

new explanation Li provided on appeal (that he called his

girlfriend but she did not answer her phone) as it contradicted

his testimony that he had been in contact with her.

    Additionally, the IJ did not err in finding that Li’s lack

of reliable corroborating evidence further undermined his

credibility.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).    The agency reasonably gave diminished weight to

letters from Li’s family and girlfriend because they were from
                                5
interested parties not subject to cross-examination.                     See Y.C.

v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

       Given     the     inconsistencies       and     lack     of       reliable

corroboration,         substantial   evidence        supports    the     adverse

credibility determination, which is dispositive of Li’s claims

for asylum, withholding of removal, and CAT relief based on his

alleged violation of China’s family planning policies.                    See Xiu

Xia Lin, 534 F.3d at 167; Paul v. Gonzales, 444 F.3d 148, 155-57

(2d Cir. 2006).

       Second, Li claims that he will be persecuted because of his

Catholic faith.          Because Li does not contend that he was

persecuted on this basis in the past or would be personally

targeted for persecution, he must establish a pattern or

practice        of     persecution   of        Catholics.            8    C.F.R.

§ 1208.13(b)(2)(iii).          Substantial       evidence       supports     the

agency’s determination that he failed to meet his burden.                    See

Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).                  The

2011    State    Department    report     on    religious     freedom       notes

restrictions on the practice of religion, including arrests and

detention of religious leaders and adherents, but does not show

that this practice is “systemic or pervasive.”                  In re A-M-, 23
                                     6
I. & N. Dec. 737, 741 (B.I.A. 2005); see Mufied v. Mukasey, 508

F.3d 88, 92 (2d Cir. 2007).    The articles Li submitted focused

on harm to religious leaders rather than adherents, and did not

discuss any instances of persecution in Li’s native province

of Fujian.    See Jian Hui Shao, 546 F.3d at 149–50, 159-60,

163-65 (upholding BIA’s analysis that where enforcement of a

policy varies by region, the applicant must show a localized

fear of persecution).   Given the evidence that there are 50 to

70 million Christians in China, including 12 million Catholics,

the agency reasonably concluded that this evidence did not show

a pattern or practice of persecution.    Santoso v. Holder, 580

F.3d 110, 112 (2d Cir. 2009) (holding that evidence of localized

religious violence was insufficient to show a pattern or

practice of persecution, particularly in a large country like

Indonesia).   Because Li cannot satisfy his burden of proof for

asylum, he necessarily cannot meet his burden for withholding

of removal or CAT relief, which require a showing of a greater

likelihood of persecution or torture.      Lecaj v. Holder, 616

F.3d 111, 119-20 (2d Cir. 2010).

    Finally, Li argues that the agency denied him due process

due to translation problems.    To succeed in this argument, Li
                                7
must establish both a due process violation and resulting

prejudice.    See Rabiu v. INS, 41 F.3d 879, 882 (2d Cir. 1994).

Li’s allegation that a few grammatical errors prove that the

translator was incompetent is unfounded: he offers no evidence

to show that these errors actually exist.   Further, he does not

identify how he was prejudiced by these alleged errors.

Therefore, his due process claim fails.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                                8